ap-77,031
                                                                      COURT OF CRIMINAL APPEALS
                                                                                       AUSTIN, TEXAS
                                                                    Transmitted 3/27/2015 1:53:30 PM
                                                                      Accepted 3/27/2015 2:03:30 PM
March 27, 2015                                                                          ABEL ACOSTA
                                   NO. AP-77,031                                                CLERK

                                    IN THE
                       COURT OF CRIMINAL APPEALS
                                  OF TEXAS
                       ________________________________

                                FRANKLIN DAVIS,
                                       Appellant

                                           v.

                            THE STATE OF TEXAS,
                                        Appellee
                       ________________________________

   STATE’S FIRST MOTION TO EXTEND THE TIME TO FILE BRIEF
                ________________________________


TO THE HONORABLE COURT OF CRIMINAL APPEALS:

         THE STATE OF TEXAS, by and through the Criminal District Attorney of

Dallas County, respectfully requests that the time for filing its brief in this cause be

extended. In support of this motion, the State would show the following:

                                          I.

         Appellant is confined pursuant to the judgment and sentence of the Criminal

District Court Number 7 of Dallas County, convicting him of the capital murder of

Shania Gray. On November 16, 2013, the jury answered the special issues so as to

support the imposition of a death sentence, and the trial court sentenced him to

death.     Appeal to this Court is automatic.      After requesting two extensions,



                                                                                       1
Appellant filed his brief on February 27, 2015. The deadline for filing the State’s

brief is March 30, 2015. The State has requested no previous extensions in this

case.

                                           II.

        The State respectfully requests that the Court extend the deadline for the

filing of the State’s brief for 120 days, until July 28, 2015.

                                           III.

        The State would show the Court that a reasonable explanation exists for the

requested 120-day extension.       The undersigned counsel manages a capital and

non-capital docket. Counsel is responsible for researching and drafting the State’s

brief in assigned non-capital direct appeals; and for investigating, researching and

drafting the State’s response and proposed findings of fact in non-capital writs of

habeas corpus filed in three assigned courts. Counsel is also responsible for

preparing for and presenting evidence at evidentiary hearings held in any of the

non-capital writs of habeas corpus in the three assigned courts as well as in

assigned capital writs of habeas corpus.

        Since the filing of appellant’s brief, counsel has drafted and filed the State’s

brief in Curtis Hall v. State (05-14-00530-CR), a direct appeal pending in the Fifth

District Court of Appeals. Counsel has also drafted and filed the State’s response

in ten non-capital applications for writ of habeas corpus. Counsel has also been



                                                                                      2
researching and preparing for an upcoming evidentiary hearing in Ex parte

Gerardo Reyna (WR-82,629-01), a non-capital writ of habeas corpus, scheduled

for April 24, 2015. Counsel is also preparing for an upcoming evidentiary hearing

in Ex parte Roderick Harris (WR-80,923-01), a capital writ of habeas corpus, set

for May 18 to May 22, 2015. Counsel must also prepare and file the State’s brief

in Albert Ayala, Jr. v. State (05-14-00530-CR), and Allen Little v. State (05-14-

00697-CR), two direct appeals pending in the Fifth District Court of Appeals.

Counsel must also continue to prepare and file the State’s response to all non-

capital applications for writs of habeas corpus in three assigned courts.

                                         IV.

      Appellant has filed a 148-page brief presenting 48 issues for review. The

reporter’s record consists of 78 volumes, and appellant’s issues cover all phases of

the trial, from pre-trial through the punishment phase.        The reporter’s record

consists of 78 volumes.

                                           V.

      For all of the foregoing reasons, counsel respectfully that the Court extend

the deadline for filing the State’s brief until July 28, 2015 (120 days).

      WHEREFORE, PREMISES CONSIDERED, the State respectfully requests

that the Court extend the deadline for filing the State’s brief until July 28, 2015

(120 days).



                                                                                   3
                                            Respectfully submitted,

                                            /s/ Rebecca D. Ott

Susan Hawk                                  Rebecca D. Ott
Criminal District Attorney                  Assistant District Attorney
Dallas County, Texas                        State Bar No. 24074842
                                            Frank Crowley Courts Building
                                            133 N. Riverfront Blvd., LB-19
                                            Dallas, Texas 75207-4399
                                            (214) 653-3625 (phone)
                                            (214) 653-3643 (fax)
                                            Rebecca.Ott@dallascounty.org


                        CERTIFICATE OF SERVICE

      I certify that a true copy of this motion was served on appellant’s counsel,
John Tatum, 990 S. Sherman Street, Richardson, Texas, 75081,
jtatumlaw@gmail.com, via eFile on March 27, 2015 and by U.S. mail on March
30, 2015.

                                            /s/ Rebecca D. Ott

                                            Rebecca D. Ott




                                                                                4